      Case 1:12-cr-00374 Document 398 Filed on 04/17/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 17, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             § CRIMINAL ACTION NO. 1:12-CR-374-1
                                                §
ARMANDO VILLALOBOS                              §

                                         ORDER

       The Court is in receipt of Defendant’s Emergency Motion for Release to Home

Confinement under 18 USC 3582(C)(1)(A)(i). (Doc 396)             To facilitate the Court’s

expedited consideration of the Motion, it is:

       ORDERED that by April 20, 2020, the Government file a statement indicating

whether it opposes the Motion; and

       ORDERED that if the Government opposes the requested relief, the Government

shall file a brief in response to the Motion by no later than April 22, 2020.

       SIGNED this 17th day of April, 2020.



                                                ____________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




1/1
